Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3739 Page 1 of 7




                             EXHIBIT 6
Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3740 Page 2 of 7




                                                                Exhibit 6 Page 113
Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3741 Page 3 of 7




                                                                Exhibit 6 Page 114
Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3742 Page 4 of 7




                                                                Exhibit 6 Page 115
Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3743 Page 5 of 7




                                                                Exhibit 6 Page 116
Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3744 Page 6 of 7




                                                                Exhibit 6 Page 117
Case 3:17-cv-01112-JLS-NLS Document 110-3 Filed 06/27/19 PageID.3745 Page 7 of 7




                                                                Exhibit 6 Page 118
